Exhibit 10.1

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (“Agreement”), dated as of the 1st day of June,
2007, is entered into between AGREX, INC., a Kansas corporation (“Buyer”), and
FCSTONE GROUP, INC., a Delaware corporation (“Seller”). Buyer and Seller are
sometimes referred to herein collectively as the “Parties” and individually as a
“Party.”

Recitals

A. Seller owns Seven Hundred Thousand (700,000) units of membership (“Units”) of
FDGI, L.L.C., a Delaware limited liability company (the “Company”).

B. Buyer owns Three Hundred Thousand (300,000) Units of the Company.

C. Buyer shall purchase from Seller, and Seller shall sell to Buyer, Four
Hundred Fifty Thousand (450,000) Units of the Company (the “Acquired Equity”)
upon and subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of and in reliance upon the mutual
representations, warranties and covenants set forth in this Agreement, the
Parties hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Definition Reference. Certain capitalized terms used in this Agreement shall
have the meanings set forth in Section 12.1.

1.2 Accounting Terms. Accounting terms used herein and not otherwise defined
herein shall have the meanings attributed to them under GAAP.

SECTION 2

PURCHASE AND SALE OF UNITS

2.1 Purchase of Acquired Equity. Subject to the terms and conditions of this
Agreement, at the Closing, Seller will sell and transfer the Acquired Equity to
Buyer and Buyer will purchase the Acquired Equity from Seller.

2.2 Purchase Price. The aggregate purchase price for the Acquired Equity will be
an amount (the “Purchase Price”) equal to Six Million Seven Hundred Fifty
Thousand Dollars ($6,750,000).

2.3 Payment. At the Closing, subject to the terms and conditions of this
Agreement, Buyer will pay and deliver to Seller an amount in cash (the “Closing
Payment”) equal to the Purchase Price. The Closing Payment will be paid by means
of a wire transfer of immediately available funds to an account or accounts
designated by Seller.



--------------------------------------------------------------------------------

SECTION 3

THE CLOSING

3.1 The Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Seller in
Kansas City, Missouri, commencing at 9:00 a.m. local time on June 1, 2007, or
such other date as the Parties may mutually determine (the “Closing Date”).
Notwithstanding the foregoing, the Parties agree and acknowledge that the
effective time of the consummation of the transactions contemplated hereby shall
be 12:01 a.m. on the Closing Date.

3.2 Actions at or Prior to the Closing. At or prior to the Closing, (a) Buyer
will deliver the various certificates, instruments, and documents referred to in
Section 8.2 below; (b) Seller will deliver the various certificates,
instruments, and documents referred to in Section 8.1 below; (c) Buyer will
deliver to Seller the Closing Payment, as provided in Section 2.3 above; and
(d) Seller shall deliver any certificates evidencing the Acquired Equity, either
endorsed in blank or with transfer powers endorsed and attached thereto.

3.3 Interdependence. The sale and other transfers and deliveries described
herein shall be mutually interdependent and regarded as occurring simultaneously
as of the Closing; and, unless a particular transfer or delivery is waived by
both the transferor and transferee, no such transfer or delivery shall become
effective unless and until all the other transfers and deliveries provided for
herein have also been consummated.

SECTION 4

REPRESENTATIONS AND WARRANTIES CONCERNING BUYER

Buyer represents and warrants to Seller as follows:

4.1 Organization, Authority and Capacity. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Kansas.
Buyer has full power and authority to execute, deliver, and perform this
Agreement, and all the other agreements, instruments and documents to be
executed and delivered by it in connection herewith, in accordance with their
respective terms, and such execution, delivery and performance by Buyer has
been, or as of the Closing Date will be, approved by all requisite company
action. This Agreement, and all the other agreements, instruments and documents
to be executed and delivered herewith, have been duly executed and delivered by
Buyer, and each constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.

4.2 No Consents or Conflicts. Except as set forth on Schedule 4.2, no consent
of, or filing with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance of this Agreement or any
of the other agreements, instruments or documents to be delivered by or on
behalf of Buyer in connection herewith. Neither the execution and delivery nor
the performance of this Agreement or any of the other agreements, instruments or
documents to be delivered by or on behalf of Buyer in connection herewith
conflicts with, violates or results in any breach, or constitutes a default or
causes an acceleration of any

 

2.



--------------------------------------------------------------------------------

obligation, of (a) any judgment, decree, order, statute, rule or regulation
applicable to Buyer, (b) any permit, agreement or other instrument to which
Buyer is a party or by which Buyer or any of its assets is bound, or (c) any
provision of Buyer’s charter documentation.

4.3 Investment Purpose. Buyer is making the investment for its own account for
investment purposes and not with a view to the sale or distribution of the
Acquired Equity. Buyer has no intention to sell or otherwise transfer the
Acquired Equity to anyone for at least nine (9) months following the purchase of
the Acquired Equity.

4.4 Due Diligence. Buyer has made such investigation of the Company as it deemed
appropriate to obtain information regarding the financial condition of the
Company and to evaluate the merits and risks of this investment. Buyer has had
the opportunity to ask questions of, and receive answers from, representatives
of the Company concerning the financial condition and business prospects of the
Company and the information provided to Buyer. Management of the Company has
satisfactorily answered all inquiries that Buyer has put to it concerning the
business affairs of the Company.

SECTION 5

REPRESENTATIONS AND WARRANTIES OF SELLER

REGARDING THE COMPANY

Seller represents and warrants to Buyer as follows:

5.1 Organization, Authority and Capacity. The Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full power and authority to own, lease and operate
its assets and properties and carry on its business as and where such assets and
properties are now owned or leased and as such business is presently being
conducted. The Company is qualified as a foreign entity to do business in the
locations set forth in Schedule 5.1 which are all states where the failure to so
qualify would have a Material Adverse Effect on the Company or its business.

5.2 No Consents or Conflicts. Except as set forth on Schedule 5.2: (a) No
consent of, or filing with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Agreement or any of the other agreements, instruments or documents to be
delivered by or on behalf of the Company in connection herewith; and (b) Neither
the execution and delivery nor the performance of this Agreement or any of the
other agreements, instruments or documents to be delivered by or on behalf of
the Company in connection herewith conflicts with, violates or results in any
breach, or constitutes a default or causes an acceleration of any obligation, of
(i) any judgment, decree, order, statute, rule or regulation applicable to the
Company or Seller, (ii) any permit, license, agreement or other instrument to
which the Company or Seller is a party or is bound or by which the Company’s
assets is subject, or (iii) any provision of any of the Company’s charter
documents.

 

3.



--------------------------------------------------------------------------------

5.3 Books and Records.

(a) The Company currently has 1,000,000 Units issued and outstanding. All of the
issued and outstanding Units have been duly authorized and issued, pursuant to
the terms of the Company’s operating agreement dated as of September 1, 2000.
There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its Units. The Company does not own, beneficially or
of record, any equity or ownership interest in any other Person.

(b) The books of account, minute books, ownership record books, and other
records of the Company are complete and correct and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. The minute books of the Company contain
accurate and complete records of all meetings held of, and corporate action
taken by, the members, the Board of Managers, and committees of the Board of
Managers of the Company. At the Closing, all of those books and records will be
in the possession of the Company.

5.4 Financial Statements. Set forth on Schedule 5.4 are the following financial
statements (the “Financial Statements”): (i) the Company’s audited balance sheet
and related statements of operations, member’s equity, and cash flows for the
fiscal years ended August 31, 2005 and August 31, 2006; and (ii) the Company’s
unaudited balance sheet (the “Company Balance Sheet”) and related statement of
income for period ending April 30, 2007. The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby and present fairly, in all material respects, the
financial condition of the Company as of such dates and the results of
operations for the periods specified; provided, that the unaudited Financial
Statements described above are subject to normal year-end adjustments and
absence of footnotes, none of which are, individually or in the aggregate,
material.

5.5 No Liabilities. To Seller’s Knowledge the Company has no Liabilities of any
kind (contingent or otherwise) except (a) as reflected on the Company Balance
Sheet, (b) future performance obligations under contracts, (c) liabilities
incurred in the ordinary course of business, since the date of the Company
Balance Sheet, and (d) Liabilities related to the Pre-Close Qualified Plan
Matters or contingent liabilities in proceedings listed in Schedule 5.9.

5.6 No Changes. Except as set forth on Schedule 5.6 and Schedule 5.9, since
January 1, 2007, the Company has conducted its business only in the ordinary
course of business and there has not been any:

 

  (a) issuance, sale or transfer any Units or other equity securities,
securities convertible into Units or other equity securities or warrants,
options or other rights to acquire Units or other equity securities, or any
bonds or debt securities;

 

  (b) amendment to the charter documents of the Company;

 

  (c)

payment or increase by the Company of any bonuses, salaries, or other
compensation to any member, manager, officer, other than in the ordinary course
of business and in accordance with previously adopted compensation plans

 

4.



--------------------------------------------------------------------------------

 

or except in the ordinary course of business and consistent with past practice
employ or enter into any employment, severance, or similar contract with any
manager, officer, or employee;

 

  (d) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees;

 

  (e) damage to or destruction or loss of any asset or property of the Company,
whether or not covered by insurance, having a Material Adverse Effect, the
properties, assets, business, financial condition, or prospects of the Company;

 

  (f) entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transaction involving a total
remaining commitment by or to the Company of at least $20,000;

 

  (g) sale (other than sales of inventory in the ordinary course of business),
lease, or other disposition of any asset or property of the Company or mortgage,
pledge, or imposition of any Lien on any material asset or property of the
Company, including the sale, lease, or other disposition of any of the
Intellectual Property Rights;

 

  (h) cancellation or waiver of any claims or rights with a value to the Company
in excess of $10,000;

 

  (i) material change in the accounting methods used by the Company; or

 

  (j) agreement, whether oral or written, by the Company to do any of the
foregoing.

5.7 Receivables. To Seller’s Knowledge the accounts receivable reflected on the
Company Balance Sheet are stated thereon in accordance with GAAP, consistently
applied. The accounts receivable of the Company net of allowance for doubtful
accounts (i) are bona fide receivables representing amounts due with respect to
actual, arm’s length transactions entered into in the ordinary course of
business, (ii) are legal, valid and binding obligations of the obligors, and
(iii) are good and collectible in accordance with their terms.

5.8 Compliance with Laws. Except with respect to claims as set forth in Schedule
5.9, the Company is not, nor at any time in the past has been, in violation of
any Law, including, without limitation, any Law pertaining to securities
(including, without limitation, the Securities Act, the Exchange Act and state
“blue sky” Laws), environmental protection, occupational health or safety,
employee benefits, or employment practices which would have a Material Adverse
Effect on the Company or its business. The Company is the holder of, and has all
of the, permits and licenses applicable to or necessary to conduct its business
in compliance with Laws. All such permits and licenses are in full force and
effect, and no proceeding is pending or threatened to revoke or limit any of
them.

 

5.



--------------------------------------------------------------------------------

5.9 No Litigation. Except as set forth on Schedule 5.9, there is no claim,
litigation, investigation or proceeding pending or threatened against the
Company. There are no pending or threatened controversies, grievances or claims
by any employee or former employee of the Company with respect to their
employment, compensation, benefits or working conditions, nor is there any
reasonable basis upon which any such possible grievance or claim could be based.
Except as set forth on Schedule 5.9, there are no pending or threatened claims
by any party against the Company relating to products sold or services performed
by the Company, nor to Seller’s Knowledge is there any reasonable basis upon
which any such claim could be based.

5.10 Taxes. Except as set forth in Schedule 5.10:

(a) the Company has accurately prepared and duly and timely filed, or caused to
be duly and timely filed, all federal, state, foreign and local Tax returns and
reports required to be filed by it, (b) the Company has paid, or has made
adequate provision or set up an adequate accrual or reserve (in each case as
reflected on the Financial Statements) for the payment of, all Taxes shown to be
owing on such returns, (c) the accrual for Taxes shown on the Financial
Statements is sufficient to cover all Liabilities of the Company for Taxes
(including, without limitation, interest through the date of the Financial
Statements and any additions to Taxes or penalties) that have accrued in respect
of periods through the date of such Financial Statements for which returns and
reports as of such date were not yet due, and (d) the Company is not a party to
any action or proceeding, nor is any such action or proceeding threatened, by
any Governmental Authority for the assessment or collection of any Taxes, and no
deficiency notices or reports have been received by the Company in respect of
any deficiencies for any Taxes. The Company has not elected pursuant to the Code
to be treated as a Subchapter S Corporation or collapsible corporation pursuant
to Section 341(f) or Section 1362(a) of the Code, nor has it made any other
election pursuant to the Code that would have a Material Adverse Effect on the
Company.

5.11 Suppliers and Customers and Conflicts. None of the Company’s customers or
suppliers has notified the Company in writing that it intends to cancel or
otherwise substantially modify its relationship with the Company or limit its
services, supplies or materials to the Company, or its usage or purchase of the
services and products of the Company either as a result of the transactions
contemplated hereby or otherwise that would have a Material Adverse Effect on
the Company or its business. Except with respect to non-disclosure agreements
entered into in the ordinary course of business, the Company is not a party to,
or otherwise subject to, any contract or agreement that (a) limits or purports
to limit its ability to compete in any way with any person or entity, or
(b) restricts it from disclosing any information in any way.

5.12 Absence of Certain Business Practices. Neither the Company, or any other
person acting on its behalf, directly or indirectly, has given or agreed to give
any gift or similar benefit to any Person which (a) might subject the Company to
any damage or penalty in any civil, criminal or governmental litigation or
proceeding, (b) if not given in the past, might have had an adverse effect on
the assets, properties, business or operations of the Company, or (c) if not
continued in the future, might adversely affect the Company’s assets, operations
or its prospects or which might subject the Company to suit or penalty in any
private or governmental litigation or proceeding.

 

6.



--------------------------------------------------------------------------------

5.13 Intellectual Property. Schedule 5.13 lists all Intellectual Property Rights
owned or used by the Company or in which (as noted on such Schedule) the Company
has any rights or licenses. Except as and to the extent set forth in Schedule
5.13, the Company has such rights of ownership or use in the Intellectual
Property Rights as are necessary to enable the Company to conduct all phases of
its business in the manner presently conducted, and such use does not conflict
with, infringe, or otherwise violate any rights of any Person. Except as and to
the extent set forth in Schedule 5.13, there have been no actions (threatened or
otherwise) before the U.S. Patent and Trademark Office or other judicial,
arbitration, or other adversary actions or proceedings, or written inquiries or
notices regarding any such action or proceeding, concerning the Intellectual
Property Rights listed in Schedule 5.13. Except as set forth on Schedule 5.13,
the Company has the exclusive right to use all of the Intellectual Property
Rights listed in Schedule 5.13. None of the Intellectual Property Rights have
been used, divulged, or appropriated for the benefit of any past or present
employees or any other Person, or to the detriment of the Company.

5.14 Contracts Generally. Schedule 5.14 contains a complete and accurate list of
the following Contracts to which the Company is a party or pursuant to which the
Company has any direct or indirect Liability:

(a) all Contracts requiring payments in the aggregate in excess of $50,000;

(b) all Contracts with a remaining term in excess of one (1) year;

(c) all Contracts with, among or between the Company and any Affiliate or
Affiliates of the Company;

(d) all loan, financing, security, or other Contracts evidencing or relating to
indebtedness, guarantees, or Liens;

(e) all Contracts with distributors, dealers or sales representatives;

(f) all management, employment, severance, nondisclosure, noncompetition, or
agency Contracts;

(g) all labor Contracts and collective bargaining agreements;

(h) all Contracts containing covenants limiting the freedom to compete with any
Person or in any geographic area or market;

(i) all Contracts relating to Intellectual Property Rights;

(j) all Contracts with customers;

(k) all Contracts pursuant to which the Company leases real property or personal
property;

 

7.



--------------------------------------------------------------------------------

(l) all Contracts entered into outside of the ordinary course of business; and

(m) all other Contracts material to the conduct and operation of the Company’s
business.

5.15 Compliance with Contracts. With respect to the Contracts identified in
Schedule 5.14:

(a) the Company is not in default under or in violation of any provisions
thereof which would result in a Material Adverse Effect on the Company;

(b) no event has occurred which, with notice or lapse of time or both, would
constitute such a default or violation;

(c) each such Contract is a legal, valid and binding obligation of the Company
and of any other party thereto; and

(d) to Seller’s Knowledge there is no default under, or any violation of any
provisions of, any of the foregoing by any other party thereto which would have
a Material Adverse Effect on the Company.

5.16 Product Warranty. Except as set forth on Schedule 5.16, (a) each product
sold or furnished by the Company has been sold or furnished in conformity with
all applicable contractual commitments and all express and implied warranties;
(b) to Seller’s Knowledge the Company has no Liability (and there is no basis
for any present or future demand, action, or proceeding against the Company
giving rise to any Liability) for the furnishing of replacement products or
additional products at below market prices or for any other damages in
connection with any such product; and (c) to Seller’s Knowledge no product
delivered by the Company is subject to any guaranty, warranty, or other
indemnity beyond the applicable standard terms and conditions of the applicable
Contract.

5.17 Product Liability. To Seller’s Knowledge and except as set forth on
Schedule 5.17, the Company has no Liability (and there is no basis for any
present or future demand, action, or proceeding against the Company giving rise
to any Liability) arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any product sold, used or
delivered by the Company.

5.18 Employment. There are no pending grievances or claims before the Equal
Employment Opportunity Commission or any other Governmental Authority by any
employee or former employee of any of the Company with respect to his or her
employment, termination of employment or any compensation or employee benefits
(other than routine claims for benefits under a Benefit Plan). The Company is
not a party to any collective bargaining agreement or employee grievance
procedure or dispute resolution mechanism nor to Seller’s Knowledge is there
threatened or underway any union organizational activities or proceedings with
respect to employees of the Company. Since January 1, 2004, there has been no
labor strike, slowdown or stoppage pending or threatened against the Company.

 

8.



--------------------------------------------------------------------------------

5.19 Employee Benefits. Except as provided in Schedule 5.19, the Company has not
maintained, sponsored, contributed to or incurred any Liability under any
Benefit Plan (as defined below) that is subject to any provision of Title IV of
ERISA or Section 412 of the Code. Except as provided in Schedule 5.19, the
Company has not incurred any obligation to contribute to or any Liability under
any “multi-employer plan” within the meaning of Section 4001(a)(3) of ERISA, or
ever participated in any “multiple employer plan” within the meaning of
Section 413(c) of the Code. Except as provided in Schedule 5.19 the Company does
not have(or in the event of any termination or withdrawal would not have) any
actual or potential Liability for any termination or complete or partial
withdrawal from any such multi-employer plan or multiple employer plan. Except
as provided in Schedule 5.19, to Seller’s Knowledge, the terms of each Benefit
Plan of the Company are, and each Benefit Plan has been established, maintained
and administered, in compliance with the requirements of all laws, including
ERISA, and, where applicable, section 401 of the Code and any other provisions
of the Code related to any tax-favored treatment intended for such Benefit Plan
or applicable to plans or trusts of its type, subject to the timely execution of
any legally required update amendments, and each Benefit Plan has been
administered in accordance with its terms. Except as provided in Schedule 5.19,
to Seller’s Knowledge, there are not now, nor have there been, any transactions
involving any of the Company’s Benefit Plans which are prohibited under ERISA,
the Code or any other Law. As of the date hereof, to Seller’s Knowledge there
are no pending or threatened claims by or on behalf of any of the Company’s
Benefit Plans or by any Company employee alleging a violation of the Benefit
Plan terms or breach or breaches of fiduciary duties or violations of other
applicable state or federal law which could result in Liability on the part of
the Company or any of the Company’s Benefit Plan under ERISA or any other law,
nor to Seller’s Knowledge is there any basis for such a claim. Except as
provided in Schedule 5.19 all returns, reports, disclosure statements and
premium payments required to be made under ERISA and the Code with respect to
the Company’s Benefit Plans have been timely filed or delivered. Each Benefit
Plan of the Company that is intended to be qualified under Section 401(a) or
401(k) of the Code is so qualified and has received a determination letter from
the Internal Revenue Service covering all amendments required to be adopted to
date and there are no circumstances which exist that are reasonably likely to
adversely affect the tax-qualified status of such Benefit Plan or result in the
revocation of such letter. Except as provided in Schedule 5.19 the Company has
made all contributions and payments required to be made to or under each of its
Benefit Plans within the time prescribed by Law or, if earlier, the terms of the
Benefit Plan. Except as set forth on Schedule 5.19, none of the Benefit Plans
provide life insurance, medical or health benefits to Persons who are not
current employees of the Company or their dependents, except as required by Part
6 of Title I of ERISA or any similar state law or provides severance benefits to
any active or former employee. Except as provided in Schedule 5.19 the Company
has retained the right to unilaterally amend or terminate each Benefit Plan to
the fullest extent permitted by Law. Complete and correct copies of all of the
following documents either have been delivered to Buyer or will be delivered to
Buyer prior to Closing: (i) all Benefit Plans which the Company has at any time
during the preceding six years maintained or contributed to, and all amendments
thereto and summary plan descriptions thereof, if any, including accurate
summaries of any such Benefit Plans which are oral, (ii) all Forms 5500 prepared
or filed for any Benefit Plan for the most recent two years, and (iii) all
determination letters issued by the Internal Revenue Service with respect to any
Benefit Plan. To Seller’s Knowledge, no payment due to any employee, former
employee, director, consultant or agent as a result of the transactions
contemplated by this Agreement will or could be

 

9.



--------------------------------------------------------------------------------

characterized as an “excess parachute payment” within the meaning of
Section 280G of the Code. The term “Benefit Plan” means each “employee benefit
plan,” as such term is defined in Section 3(3) of ERISA, and any other fringe
benefit program or similar plan or arrangement, including without limitation any
employee loan, incentive compensation, bonus, profit sharing, deferred
compensation, severance, change of control, unit option or purchase plan,
phantom unit or unit appreciation rights plan, guaranteed annual income plan or
arrangement, noncompetition or consulting agreement.

5.20 Inventory. The inventories reflected on the Company Balance Sheet are
stated thereon in accordance with GAAP, consistently applied. Subject to
reserves reflected in the Company Balance Sheet, as adjusted to reflect
operations thereafter in accordance with past practices, the inventory of the
Company is suitable for sale in the ordinary course of business in accordance
with past practices.

5.21 Insurance. Schedule 5.21 contains a description of each insurance policy,
bond or other form of insurance maintained by the Company as of the date of this
Agreement and for the three (3) years prior to the date of this Agreement (the
“Insurance Policies”). All the Insurance Policies are in full force and effect
and the Company is not in default with respect to its obligations under any of
the Insurance Policies. Since January 1, 2004, no written notice of cancellation
or termination has been received by the Company with respect to any Insurance
Policy. No Insurance Policy contains a provision that would permit the
termination, limitation, lapse, exclusion or change in the terms of coverage of
such Insurance Policy (including, without limitation, change in the limits of
liability) by reason of the consummation of the transactions contemplated by
this Agreement. Schedule 5.21 contains a list of claims made under any of the
Insurance Policies at any time since January 1, 2004.

5.22 Title to Assets. Except as set forth on Schedule 5.22, the Company owns all
of its assets free and clear of all Liens.

5.23 No Misrepresentations. No representation or warranty made by Seller in this
Agreement, the Schedules or Exhibits hereto, or any certificate or document
delivered in connection herewith contains any untrue statement of a material
fact or omits to state a fact required to be stated therein or herein or
necessary to make the statements and facts contained therein or herein, in light
of the circumstances under which they are made, not false or misleading. Copies
of all documents delivered or made available to Buyer by Seller or the Company
were complete and accurate copies of such documents.

SECTION 6

REPRESENTATIONS AND WARRANTIES OF SELLER

REGARDING THE TRANSACTION

Seller represents and warrants to Buyer as follows:

6.1 Authority and Capacity. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Seller
has full power, capacity and authority to execute, deliver, and perform this
Agreement, and all other agreements, instruments and documents to be executed
and delivered by it in connection herewith, in accordance with their respective

 

10.



--------------------------------------------------------------------------------

terms. This Agreement, and all the other agreements, instruments and documents
to be executed and delivered herewith, have been duly executed and delivered by
Seller, and each constitutes the legal, valid and binding obligation of the
Seller, enforceable against Seller in accordance with its terms.

6.2 No Consents or Conflicts. Except as set forth on Schedule 6.2, no consent
of, or filing with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance of this Agreement or any
of the other agreements, instruments or documents to be delivered by or on
behalf of Seller in connection herewith. Neither the execution and delivery nor
the performance of this Agreement or any of the other agreements, instruments or
documents to be delivered by or on behalf of Seller in connection herewith
conflicts with, violates or results in any breach, or constitutes a default or
causes an acceleration of any obligation, of (a) any judgment, decree, order,
statute, rule or regulation applicable to Seller, (b) any permit, agreement or
other instrument to which Seller is a party or is bound, or (c) any provision of
Seller’s charter documentation

6.3 Ownership of Units. Seller owns the Acquired Equity free and clear of all
Liens.

6.4 Brokerage. No Person is or will become entitled, by reason of any agreement
or arrangement entered into or made by or on behalf of Seller, to receive any
commission, brokerage, finder’s fee or other similar compensation in connection
with the consummation of the transactions contemplated by this Agreement.

SECTION 7

PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period from and after the
execution of this Agreement until the earlier to occur of either the Closing or
the termination of this Agreement:

7.1 General. Each of the Parties will use commercially reasonable efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 8 below).

7.2 Third Party Consents. Buyer will use commercially reasonable efforts to
obtain the third-party consents set forth on Schedule 4.2. Seller will use
commercially reasonable efforts to obtain the third-party consents set forth on
Schedule 5.2 and on Schedule 6.2.

7.3 Regulatory Matters and Required Approvals. Each of the Parties will give any
notices to, make any filings with, and use commercially reasonable efforts to
obtain any authorizations, consents, and approvals of Governmental Authorities
necessary in order either to consummate the transactions contemplated hereby or
for the Company to conduct its businesses after Closing.

 

11.



--------------------------------------------------------------------------------

7.4 Operation of the Business. Except as Buyer may approve (with such approval
not to be unreasonably withheld), or as otherwise expressly contemplated or
permitted by this Agreement, Seller shall cause the Company to conduct its
business in the ordinary course in accordance with past practice, and not take
or omit to be taken any action which could reasonably be expected to result in a
Material Adverse Effect or take, or agree (whether in writing or otherwise) to
take, any action that would result in a violation of Section 5.6 hereof.

7.5 Full Access. The Seller shall cause the Company to permit representatives of
Buyer to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents, provided, however, that such
investigation shall not interfere unreasonably with the normal operations of
business.

7.6 Notice of Developments. Seller will give prompt written notice to Buyer of
any development, of which it becomes aware, causing a breach of any of its
representations and warranties in Section 5 or Section 6 above. No disclosure by
the Seller pursuant to this Section 7.6, however, shall be deemed to amend or
supplement the Schedules or to prevent or cure any failure of a closing
condition, misrepresentation, breach of warranty, or breach of covenant.

SECTION 8

CONDITIONS PRECEDENT

8.1 Conditions to Obligation of Buyer. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(a) Seller shall have procured all of the third party consents specified in
Section 5.2 and in Section 6.2 above;

(b) Each of the representations and warranties set forth in Section 6 shall be
true and correct as of the Closing Date as though such representations and
warranties were made as of the Closing Date. Each of the representations and
warranties set forth in Section 5 that are not qualified by materiality or
Material Adverse Effect shall be true and correct in all material respects as of
the Closing Date as though such representations and warranties were made as of
the Closing Date, and each of the representations and warranties set forth in
Section 5 that are qualified by materiality or Material Adverse Effect shall be
true and correct as of the Closing Date as though such representations and
warranties were made as of the Closing Date.

(c) The Company and Seller shall have performed, and complied in all respects
with, all of their undertakings and agreements required by this Agreement to be
performed or complied with by them prior to the Closing Date;

(d) No action, suit, or proceeding shall be pending or threatened before any
Governmental Authority or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of Buyer to acquire the
Acquired Equity, or (D) affect adversely the right of the Company to own its
assets and to operate its businesses (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

 

12.



--------------------------------------------------------------------------------

(e) The assets and liabilities of the Savings Plan attributable to the employees
of the Company shall be segregated into a separate plan, subject, if applicable,
to the terms of Section 414(l) of the Code.

(f) Seller shall have executed and delivered to Buyer an Amended and Restated
Members Agreement in the form attached hereto as Exhibit A (the “Members
Agreement”);

(g) Seller shall have executed and delivered to Buyer an Amended and Restated
Operating Agreement in the form attached hereto as Exhibit B (the “Operating
Agreement”).

(h) The Company shall have repaid to Seller all unpaid principal and accrued
interest due to Seller under that certain Subordinated Note dated June 28, 2006
and that certain Subordinated Note dated November 27, 2006 (collectively, the
“Seller Notes”);

(i) Buyer shall have extended a loan to the Company in the principal amount of
$1,077,458.47 and otherwise upon the same terms and conditions set forth in the
Seller Notes;

(j) There shall have been no Material Adverse Effect with respect to the
Company; and

(k) Seller shall have delivered to Buyer a certificate, signed by Seller, to the
effect that each of the conditions specified in this Section 8.1 is satisfied in
all respects.

All actions to be taken by Seller and the Company in connection with, and
required for, consummation of the transactions contemplated hereby and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Buyer. Buyer may waive any condition specified in this Section 8.1
if it executes a writing so stating at or prior to the Closing.

8.2 Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(a) Buyer shall have procured all of the third party consents specified in
Section 4.2 above;

(b) The representations and warranties set forth in Section 4 above shall be
true and correct in all respects in each case on the date hereof and at and as
of the Closing Date, with the same force and effect as though made at and as of
the Closing Date;

(c) Buyer shall have performed, and complied in all respects with, all of its
undertakings and agreements required by this Agreement to be performed or
complied with by it prior to the Closing Date;

 

13.



--------------------------------------------------------------------------------

(d) No action, suit, or proceeding shall be pending or threatened before any
Governmental Authority or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, or
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;

(e) Buyer shall have executed and delivered to Seller the Members Agreement;

(f) Buyer shall have executed and delivered to Seller the Operating Agreement;

(g) Buyer shall have extended a loan to the Company in the principal amount of
$1,077,458.47 and otherwise upon the same terms and conditions set forth in the
Seller Notes; and

(h) Buyer shall have delivered to Seller a certificate, signed by an authorized
officer, to the effect that each of the conditions specified in this Section 8.2
is satisfied in all respects.

All actions to be taken by Buyer in connection with, and required for,
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Seller. Seller may waive any condition specified in this Section 8.2 if it
executes a writing so stating at or prior to the Closing.

SECTION 9

TERMINATION

9.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(a) by mutual written consent at any time prior to the Closing;

(b) Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing Date (A) in the event Seller has breached any
representation, warranty, or covenant contained in this Agreement, Buyer has
notified Seller of the breach in writing, and the breach has continued without
cure for a period of 15 days after the notice of breach, or (B) if the Closing
shall not have occurred on or before August 31` , 2007, by reason of the failure
of any condition precedent under Section 8.1 hereof (unless the failure results
primarily from Buyer breaching any representation, warranty, or covenant
contained in this Agreement); and

(c) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing (A) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement, Seller have
notified Buyer of the breach in writing, and the breach has continued without
cure for a period of 15 days after the notice of breach, or (B) if the Closing
shall not

 

14.



--------------------------------------------------------------------------------

have occurred on or before August 31, 2007, by reason of the failure of any
condition precedent under Section 8.2 hereof (unless the failure results
primarily from Seller breaching any representation, warranty, or covenant
contained in this Agreement).

9.2 Procedure and Effect of Termination. In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by any or all
of the Parties pursuant to Section 9.1, written notice thereof shall forthwith
be given by the terminating Party to the other Party and, in such event, this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by any of the Parties, and no Party shall have
any rights against the other Party or any of such other Party’s directors,
officers, employees, agents, consultants, representatives, advisers,
shareholders or Affiliates; provided, however, that (a) the foregoing shall not
be construed to deprive any Party hereto of any remedy hereunder or at law or
equity if this Agreement is terminated in violation of this Agreement or to
deprive the non-breaching Party of any remedy if it is terminated pursuant to
Section 9.1(b) or (c) hereof; and (b) the provisions of Section 12.12 shall
survive termination of this Agreement.

SECTION 10

INDEMNIFICATION

10.1 Gains and Loss Adjustment for Certain Extraordinary Company Matters. After
Closing, the Seller and Buyer shall share gains and losses of certain
extraordinary claims and recoveries arising from pre-Closing matters in
proportion to their respective ownership interest in Company prior to Closing,
as follows:

(a) The Operating Agreement and Members Agreement shall provide that (i) any
Qualifying Contingent Losses to Company and any Qualifying Contingent Gains to
Company shall be allocated as extraordinary gains and losses seventy percent
(70%) to Seller and thirty per cent (30%) to Buyer, as of the end of each fiscal
year after Closing, and (ii) any Qualifying Contingent Loss Expenses shall be
allocated to Seller.

(b) The Operating Agreement and Member Agreement shall further provide for
immediate mandatory additional capital contributions from Seller, or mandatory
cash distributions to Seller, as required so that the ratio of Seller’s capital
account to the total of all capital accounts shall remain unchanged after giving
effect to allocations of gains and losses under Section 10.1(a) and such capital
contributions or distributions.

(c) As used in this Section 10.1:

(i) “Qualifying Litigation” means any litigation instituted against the Company
either now existing (including any litigation disclosed in this Agreement, on
Schedule 5.9 or on any other Schedule hereto) or hereafter initiated which
relates to any event occurring on or before the Closing Date.

 

15.



--------------------------------------------------------------------------------

(ii) “Qualified Company Claims” shall mean the affirmative claims currently
asserted by Company for bad debts or losses as listed in Schedule 10.1.

(iii) “Qualifying Contingent Losses to Company” shall mean (i) any payment by
Company required or reasonably deemed advisable with respect to Pre-Close
Qualified Plan Matters, but not including any Qualifying Contingent Loss
Expenses; and (ii) payments made by Company with respect to any adverse order,
judgment, decision or outcome in Qualifying Litigation to the extent in excess
of any reserve for such matter reflected within Company’s balance sheet as of
Closing, but not including Company’s own cost of defense and attorney’s fees.

(iv) “Qualifying Contingent Loss Expenses” shall mean all fees, fines,
penalties, interest and out-of pocket costs and expenses (including but not
limited to filing fees, legal and actuarial expenses and any other such
expenses) incurred by the Company in connection with Pre-Close Qualified Plan
Matters.

(v) “Qualifying Contingent Gains to Company” shall mean all affirmative
recoveries, and positive accruals, made by Company in the Qualifying Litigation
and all recoveries by Company on Qualified Company Claims to the extent such
payments exceed any accruals for such matter reflected within Company’s balance
sheet as of Closing, provided that affirmative recoveries and positive accruals
made by Company in the litigation with Portland Systems, Inc., et al. with
respect to construction of bins at a grain facility located at the port of
Mobile, Alabama, which would be appropriated to repair of such bins and any
other related facilities, shall be excluded.

10.2 Survival of Representations and Warranties. The representations and
warranties of Buyer in Section 4 and of Seller in Section 5 and Section 6 shall
survive the Closing and continue to be binding regardless of any investigation
made at any time by any Party hereto.

10.3 Indemnification by Buyer. Buyer shall defend, indemnify and hold harmless
Seller and its Affiliates (the “Seller Indemnified Parties”) from and against
and pay or reimburse the Seller Indemnified Parties for:

(a) any and all Losses to Seller resulting from or arising out of breach or
nonperformance of any representation, warranty, covenant or obligation made or
incurred by Buyer in, or pursuant to, this Agreement including, but not limited
to, Section 4 hereof; and

(b) any and all Losses to Seller resulting from or arising out of claims of any
broker, finder, or other Person acting in a similar capacity on behalf of Buyer
in connection with the transactions herein contemplated.

 

16.



--------------------------------------------------------------------------------

10.4 Indemnification by Seller. Seller shall defend, indemnify and hold Buyer
and their respective officers, directors, agents and Affiliates (the “Buyer
Indemnified Parties”) from and against and pay or reimburse the Buyer
Indemnified Parties for:

(a) any and all Losses to Buyer resulting from or arising out of any breach or
nonperformance of any representation, warranty, covenant or obligation made or
incurred by Seller in, or pursuant to, this Agreement including, but not limited
to, Sections 5 and 6 hereof, except that Qualifying Contingent Losses and
Qualifying Contingent Loss Expenses shall be governed exclusively by the terms
of Section 10.1; and

(b) any and all Losses to Buyer resulting from or arising out of claims of any
broker, finder, or other Person acting in a similar capacity on behalf of Seller
in connection with the transactions herein contemplated.

10.5 Third Party Claims. If any legal proceedings shall be instituted or any
claim is asserted by any third party in respect of which the Seller Indemnified
Parties on the one hand, or the Buyer Indemnified Parties on the other hand, may
be entitled to indemnity hereunder, the party asserting such right to indemnity
(the “Indemnified Party”) shall give the party from whom indemnity is sought
(the “Indemnifying Party”) written notice thereof and copies of any documents in
its possession which relate to such third-party claim, action or proceeding. A
delay in giving notice shall only relieve the recipient of Liability to the
extent the recipient suffers actual prejudice because of the delay. The
Indemnifying Party shall have the right, at its option and expense, to
participate in the defense of such a proceeding or claim, but not to control the
defense, negotiation or settlement thereof, which control shall at all times
rest with the Indemnified Party, unless the proceeding or claim involves only
money damages and the Indemnifying Party: (i) irrevocably acknowledges in
writing complete responsibility for and agrees to indemnify the Indemnified
Party, and (ii) furnishes satisfactory evidence of its financial ability to
indemnify the Indemnified Party, in which case the Indemnifying Party may assume
such control through counsel of its choice and at its expense, but the
Indemnified Party shall continue to have the right to be represented, at its own
expense, by counsel of its choice in connection with the defense of such a
proceeding or claim. If the Indemnified Party shall in good faith determine that
the conduct of the defense of any claim subject to indemnification hereunder or
any proposed settlement of any such claim by the Indemnifying Party could
reasonably be expected to affect adversely the Indemnified Party’s Liability or
the ability of the Indemnified Party to conduct its business, or that the
Indemnified Party may have available to it one or more defenses or counterclaims
that are inconsistent with one or more of those that could reasonably be
available to the Indemnifying Party in respect to such claim or any litigation
relating thereto, the Indemnified Party shall have the right at all times to
take over and assume control over the defense, settlement, negotiations or
litigation relating to any such claim at the sole cost of the Indemnifying
Party; provided, however, that if the Indemnified Party does so take over and
assume control, the Indemnified Party shall not settle such claim or litigation
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably withheld or delayed. If the Indemnifying Party does not assume
control of the defense of such a proceeding or claim on a timely basis, the
entire defense of the proceeding or claim by the Indemnified Party, any
settlement made by the Indemnified Party, and any judgment entered in the
proceeding or claim shall be deemed to have been consented to by, and shall be
binding on, the Indemnifying Party as fully as though it alone had assumed the
defense thereof and a judgment had been entered in

 

17.



--------------------------------------------------------------------------------

the proceeding or claim in the amount of such settlement or judgment, except
that the right of the Indemnifying Party to contest the right of the other to
indemnification under this Agreement with respect to the proceeding or claim
shall not be extinguished. If the Indemnifying Party does assume control of the
defense of such a proceeding or claim, it will not, without the prior written
consent of the Indemnified Party, settle the proceeding or claim or consent to
entry of any judgment relating thereto which does not include as an
unconditional term thereof the giving by the claimant to the Indemnified Party a
release from all Losses in respect of the proceeding or claim. The Parties agree
to provide each other with reasonable cooperation in connection with the
defense, negotiation or settlement of any such proceeding or claim.

SECTION 11

POST-CLOSING COVENANTS

11.1 Further Assurances. The Parties agree that each will execute and deliver to
the others any and all documents and instruments in addition to those provided
for herein that may be necessary to effectuate the provisions of this Agreement
at or after the Closing Date, including, without limitation, such further
conveyances, assignments or other written assurances as Buyer may reasonably
request in order to perfect and protect Buyer’s right, title and interest to the
Acquired Equity.

11.2 Cooperation in Performing Certain Obligations. The Parties shall cooperate
to seek the consent of any customer, vendor or other Person where such consent
is necessary to maintain any Contract of the Company in full force and effect.
If any customer, vendor or other Person refuses or otherwise fails to provide
any such consent with regard to any Contract, this Agreement shall not be deemed
to constitute an undertaking to assign or transfer the same; provided, however,
that the Parties will cooperate with each other in any reasonable arrangement
designed to provide the Company with all the benefits and obligations under such
Contract.

11.3 Employee Benefit Plans. Except as otherwise provided in Sections 11.5 and
11.6, from and after the Closing, Buyer shall have primary responsibility for
determining the disposition of any employee benefit plans (within the meaning of
Section 3(3) of ERISA) covering employees of the Company, including decisions as
to establishment, maintenance and termination of any such employee benefit
plans. Except as provided in Section 10.1, all post-Closing costs attributable
to any such plans shall be allocated between Buyer and Seller in proportion to
their respective post-Closing ownership interests in the Company.

11.4 Restrictive Covenants.

(a) Seller Noncompetition. Seller hereby covenants and agrees that, during the
period from the Closing Date through the second (2nd) anniversary of the Closing
Date (the “Noncompetition Period”), it shall not, without prior written consent
of Buyer, either directly or indirectly: (i) engage in business as a grain
dealer whereby it purchases and resells grain as a principal in direct
competition with Company, or (ii) own or operate any grain storage or delivery
facility.

 

18.



--------------------------------------------------------------------------------

(b) Exceptions. Notwithstanding the non-competition provision in
Section 11.4(a): (i) Seller, and its subsidiaries shall have the right to engage
in any grain dealer transactions if Company is offered the opportunity to
participate in the transactions, with notice of such offer given to Buyer, and
the Company is unwilling or unable to participate in the transactions; and
(ii) if Company terminates or discontinues any program or service to any
customer of Seller or its subsidiaries, then Seller or its subsidiaries may
provide such service or program to such customer, either directly or indirectly.

(c) Nonsolicitation; Noninterference. During the Noncompetition Period, Seller
hereby agrees not to: (i) solicit, induce or attempt to induce any employee of
the Company to terminate his or her relationship with the Company or to
otherwise become employed by Seller; or (ii) induce, attempt to induce, or
assist others in inducing or attempting to induce any customer, supplier or
other person or entity affiliated or doing business with the Company to
terminate his, her or its relationship with the Company or in any other manner
to interfere with the relationship between the Company and any such person or
entity.

(d) Equitable Relief. Seller hereby agrees that money damages alone will not be
a sufficient remedy for any breach of the provisions of this Section 11.4, and
that in addition to all other remedies, Buyer shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach, and Seller waives the securing or posting of any bond in connection with
such remedy.

(e) Reformation. If any of the covenants in this Section 11.4 is found by a
court of competent jurisdiction to be invalid or unenforceable as against public
policy or for any other reason, such court is directed to exercise its
discretion to reform such covenant to the end that Seller shall be subject to
noncompetition, nonsolicitation and noninterference covenants that are
reasonable under the circumstances and are enforceable by Buyer.

11.5 EPCRS. The Parties agree that Seller and Company shall file or cause to be
filed an application with the Internal Revenue Service under the Employee Plans
Compliance Resolution System (“EPCRS”) with respect to Seller’s and Company’s
adoptions of the Pension Plan. Seller and Company agree that each will take such
steps as are necessary to maintain the qualified status of the Pension Plan as
so adopted by them under Section 401(a) of the Code and otherwise provide a
satisfactory resolution of any and all issues relating to the qualified and
funded status of the Pension Plan, including but not limited to: (i) the
Company’s potential participation in a “multiple employer plan” within the
meaning of Section 413(c) of the Code; (ii) any actual or potential Liability
under such multiple employer plan; (iii) the establishment, maintenance, and
administration of the Pension Plan in compliance with the requirements of all
laws, including ERISA, and, where applicable, Sections 401 and 412 of the Code
and any other provisions of the Code related to any tax-favored treatment
intended for the Pension Plan or applicable to plans or trusts of its type;
(iv) whether any transactions involving the Pension Plan are, or have been,
prohibited under ERISA, the Code, or any other Law; (v) whether all returns,
reports, disclosure statements, and premium payments required to be made under
ERISA and the Code with respect to the Pension Plan have been so made; and
(vi) whether the Pension Plan is qualified under Section 401(a) of the Code and
whether circumstances exist that are reasonably likely to adversely affect the
tax-qualified status of the Pension Plan or result in the revocation of a
Pension Plan determination letter from the Internal Revenue Service.

 

19.



--------------------------------------------------------------------------------

11.6 Pension Plan.

 

  (a) General.

 

  (i) Effective immediately following the receipt of a compliance statement in
response to the application described in Section 11.5 and the completion of all
actions required by that statement (collectively, the “EPCRS Completion”),
Company shall establish and maintain the Company’s Pension Plan for the benefit
of the Active Employees of the Company.

 

  (ii) Pursuant to this Section 11.6, Seller shall cause assets and liabilities
associated with benefits accrued by the Active Employees under the Seller’s
Pension Plan as of a date (the “Transfer Date”) mutually agreeable to Seller and
the Company, but in any event no later than 120 days following the date of the
EPCRS Completion (the “Transferred Benefits”) to be transferred from the
Seller’s Pension Plan to the Company’s Pension Plan as of the Transfer Date.
This transfer shall be in accordance with the requirements of Section 414(l) of
the Code and this Section 11.6.

 

  (b) 414(l) Calculations.

 

  (i) Seller shall cause the enrolled actuary for Seller’s Pension Plan to
reasonably and in good faith determine the amount necessary to satisfy the
applicable requirements of Section 414(l) and 401(a)(12) of the Code with
respect to the Transferred Benefits (the “Preliminary Transfer Amount”).

 

  (ii) Assumptions and Methods. In determining the Preliminary Transfer Amount,
Seller’s actuary shall use the following assumptions and methods:

 

Interest Rate   The rates in effect for the month preceding the Transfer Date
under PBGC Regulations Part 4044 Table I “Interest Rates used to Value Annuities
and Lump Sums” of Appendix B of such Regulations Life Expectancy   In accordance
with the mortality assumptions used in single-employer plan terminations
occurring on the Transfer Date as per PBGC Regulations 4044.53 Termination Prior
to Retirement Age   None Expected Retirement Ages   The rates used in
single-employer plan terminations occurring on the Transfer Date as per PBGC
Regulation 4044.55

 

20.



--------------------------------------------------------------------------------

Expense Loading   Per PBGC Regulations Part 4044 Appendix C “Loading
Assumptions”

 

  (iii) As soon as practicable, but in no event later than 15 days after the
EPCRS Completion, Seller’s actuary shall deliver to the Company and the
Company’s enrolled actuary a copy of its estimation of the Preliminary Transfer
Amount, together with all work papers and other reasonably necessary supporting
information in order to permit Company’s enrolled actuary to verify the
Preliminary Transfer Amount, including a copy of the estimated valuation of the
assets.

 

  (c) Review of Determination of Transfer Amount.

 

  (i) The Preliminary Transfer Amount shall be subject to the review of the
Company and the Company’s actuary. In the event the Company or Company’s actuary
disagrees with the Preliminary Transfer Amount or any data underlying such
estimate, within 30 days after the delivery of such determination to the
Company, the Company shall notify Seller in writing that it disputes the
calculation, specifying the nature of the dispute and the basis therefore (the
“Notice”).

 

  (ii) Seller and the Company and their respective actuaries shall attempt in
good faith to reach agreement to resolve all of the disputes set forth in the
Notice within 30 days after the Notice is given by the Company to Seller. If the
difference between the Preliminary Transfer Amount and the Company’s actuary’s
reasonable and good faith estimate of the amount necessary to satisfy the
applicable requirements of Section 414(l) and 401(a)(12) of the Code with
respect to the Transferred Benefits (the “Company’s Estimate”) is no more than
2% of the Preliminary Transfer Amount, the Preliminary Transfer Amount shall be
controlling. If the difference between the Preliminary Transfer Amount and the
Company’s Estimate is more than 2% of the Preliminary Transfer Amount, and
Company’s and Seller’s enrolled actuaries cannot resolve all disputes with
respect to such estimates within such 30-day period, Seller and Company shall
jointly select a third, impartial actuary from a nationally recognized actuarial
firm (the “Actuary Arbitrator”) who promptly, but no later than 45 days after
his or her selection, shall review and resolve all such disputes. The cost of
the Actuary Arbitrator shall be shared equally by Seller and Company. Such
Actuary Arbitrator’s determination with respect to such disputes shall be final
and conclusive for all purposes.

 

  (ii) The Preliminary Transfer Amount agreed to under (i) above or determined
under (ii) above, as applicable, shall, for (d) below, be considered the
“Transfer Amount.”

 

21.



--------------------------------------------------------------------------------

  (d) Transfer of Assets/Liabilities.

 

  (i) On or not later than 15 days following the Transfer Date and subject to
(ii) below, Seller shall cause the Transfer Amount to be transferred in cash or
cash equivalents from Seller’s Pension Plan to Company’s Pension Plan (such date
of transfer being the “Actual Transfer Date”). The Company shall cause Company’s
Pension Plan to accept such transfers and, except as otherwise provided in
Section 10.1, to assume all liabilities relating to the Transferred Benefits.

 

  (ii) Within fifteen (15) days of the Actual Transfer Date, Seller shall cause
Seller’s Trustee to remit to Company’s Trustee or Company shall cause Company’s
Trustee to remit to Seller’s Trustee, as appropriate: (A) an amount equal to the
difference between the Transfer Amount and the amount that would have been
transferred if the Transfer Amount had been calculated on and as of the Actual
Transfer Date; plus (B) earnings on such amount at the actual earnings rate of
Seller’s Pension Plan’s assets for the period between the Actual Transfer Date
and the date such difference is paid to Company’s Trustee or Seller’s Trustee,
as reasonably determined by Seller and Company (and their respective actuaries)
or, if an Actuary Arbitrator has been engaged, the Actuary Arbitrator; plus
(C) earnings on any amounts transferred that were not included in the Transfer
Amount, calculated at the actual earnings rate of Seller’s Pension Plan’s assets
through the date such difference is paid to Company’s Trustee or Seller’s
Trustee, as reasonably determined by Seller and Company (and their respective
actuaries) or, if an Actuary Arbitrator has been engaged, the Actuary Arbitrator
(the sum of (A), (B), and (C) being the “Final Transfer Amount”). In the event
there is any dispute as to the calculation of the final Transfer Amount as
calculated and adjusted pursuant to this paragraph, Seller and Company and their
respective actuaries shall make all reasonable efforts to resolve such disputes
under procedures similar to those set forth in Section 11.6(c) above, including,
if necessary, submitting the disputes to the Actuary Arbitrator.

 

  (iii) Seller and Company shall timely file Forms 5310-A in respect to the
transfers contemplated by this Section 11.6 if required by Law.

 

  (iv) Notwithstanding any provision in this Agreement to the contrary, the
transfers of the Transfer Amount, Final Transfer Amount and Transferred Benefits
from Seller’s Pension Plan are subject to the receipt by Seller of, and no such
transfers shall be made unless Seller has received: (i) evidence reasonably
satisfactory to it that Company has timely completed all governmental filings or
submissions needed in order for Company’s Pension Plan to receive a transfer of
assets from Seller’s Pension Plan, including but not limited to Forms 5310-A,
and (ii) an IRS determination letter or opinion letter, or an opinion of
Company’s counsel in a form satisfactory to Seller, at Seller’s sole discretion,
to the effect that Company’s Pension Plan as in effect on the date of the
transfer satisfies the qualification requirements under Section 401(a) of the
Code, and (iii) the EPCRS Completion.

 

22.



--------------------------------------------------------------------------------

  (v) In any event, if any transfer of assets is to take place on any Saturday,
Sunday or legal holiday, the assets shall be transferred on the next following
business day.

 

  (e) The Company has been accruing a liability of $12,500 per month for Pension
Plan funding. The accumulated accrual as of May 31, 2007, would otherwise be
$337,500, but this amount will be reduced to $280,000 as of May 31, 2007. After
Closing, the Parties and the Company intend that the monthly accrual will
continue at the rate of $12,500 per month until the transfer of Pension Plan
assets under Section 11.6 is complete.

SECTION 12

MISCELLANEOUS

12.1 Definitions. When used in this Agreement, the following terms in all of
their tenses and cases shall have the meanings assigned to them below or
elsewhere in this Agreement as indicated below:

“Acquired Equity” has the meaning set forth in Recital C.

“Active Employees” means the Seller’s Pension Plan participants who are actively
employed by the Company as of the Transfer Date and the day following the
Transfer Date.

“Affiliate” of any Person means any person directly or indirectly controlling,
controlled by, or under common control with, any such Person and any officer,
director or controlling person of such Person, and any relative by blood or
marriage of any such Person.

“Agreement” means this Equity Purchase Agreement, including the Schedules and
Exhibits hereto.

“Buyer” has the meaning set forth at the beginning of this Agreement.

“Buyer Indemnified Parties” has the meaning set forth in Section 10.3.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Payment” has the meaning set forth in Section 2.3.

“COBRA” means Part 6 of Subtitle B of Title I of ERISA or Section 4980B(f) of
the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meanings set forth at the beginning of this Agreement.

 

23.



--------------------------------------------------------------------------------

“Company Balance Sheet” has the meaning set forth in Section 5.4.

“Company’s Pension Plan” means The Restated Noncontributory Retirement Plan for
Cooperatives maintained solely for the benefit of the Company’s employees and
established in connection with the application described in Section 11.5.

“Contract” means any commitment, understanding, instrument, lease, pledge,
mortgage, indenture, note, license, agreement, purchase or sale order, contract,
promise, or similar arrangement evidencing or creating any obligation, whether
written or oral.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financial Statements” has the meaning set forth in Section 5.4.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Authority” means any foreign, federal, state, regional or local
authority, agency, body, court or instrumentality.

“Insurance Policies” has the meaning set forth in Section 5.22.

“Intellectual Property Rights” means trade names, trademarks and service marks,
and any registrations and applications for any of the foregoing, works of
authorship and any copyrights related thereto and any registrations and
applications therefor, inventions, discoveries, designs, industrial models and
all United States and foreign patent rights covered by, disclosed in or
otherwise related thereto and any registrations and applications therefor and
all reissues, divisions, continuations-in-part, re-examinations and extensions
thereof, and any know-how, trade secrets under common law and as defined by
statute under the Laws of any applicable jurisdiction (including customer
lists), processes, technology, discoveries, shop rights, unpatented inventions
and designs, formulae and procedures and other intellectual property, including,
but not limited to, documentation relating to any of the foregoing, and the
right to sue for past infringement or improper, unlawful or unfair use of
disclosure thereof and the right to apply for patent, design or similar
protection therefor anywhere in the world.

“Knowledge” of either party means (i) the actual knowledge of any officer or
director of such party and (ii) the knowledge any of such persons would have had
after making reasonable inquiry of the personnel and diligent investigation of
the books and records of such party and the Company.

“Law” means any federal, state, local or foreign law, statute, ordinance, rule,
order or regulation.

“Liability” or “Liabilities” means any Loss, liability, or obligation of any
nature whatsoever, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, due or to become due, liquidated or
unliquidated.

 

24.



--------------------------------------------------------------------------------

“Lien” means any lien, charge, covenant, condition, easement, adverse claim,
demand, restriction, limitation, mortgage, security interest, option, pledge,
title defect, or any other encumbrance of any kind, nature or description
whatsoever.

“Losses” means any and all actual losses, claims, actions, damages, liabilities,
Taxes, obligations, fines, proceedings and deficiencies and any and all
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements and costs of investigation.

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations.

“Party” and “Parties” have the meanings set forth at the beginning of this
Agreement.

“Pension Plan” or “Seller’s Pension Plan” means The Restated Noncontributory
Retirement Plan for Cooperatives maintained, in part, for the benefit of the
Seller’s and the Company’s employees.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

“Pre-Close Qualified Plan Matters” shall mean: (i) the liability equal to the
minimum amount that would have been required to be contributed to Company’s
Pension Plan under Code Section 412 or 430 (in addition to the assets that would
have been required to be transferred to the Company’s Pension Plan from the
Seller’s Pension Plan in a manner consistent with Code Section 414(l) and ERISA
Section 4044) during the plan year in which Closing occurs (and any subsequent
plan years that end before the plan year in which occurs the transfer of assets
and liabilities described in Section 11.6) if the Company’s Pension Plan had
existed at Closing and the transfer under Section 11.6 hereof had occurred at
Closing, provided that such liability shall be reduced by the amount of the
accumulated accrual and additional monthly accruals described in
Section 11.6(e); (ii) any funding obligations that the Internal Revenue Service
requires to be paid as a prerequisite to securing a compliance statement under
the application described in Section 11.5; and (iii) any other Liabilities
arising as a result of the operation of the Plan prior to the Closing.

“Purchase Price” has the meaning set forth in Section 2.2.

“Savings Plan” means The Restated Thrift/Profit Sharing Plan for Cooperatives
maintained, in part, for the benefit of the Company’s employees.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth at the beginning of this Agreement.

 

25.



--------------------------------------------------------------------------------

“Seller Indemnified Parties” has the meaning set forth in Section 10.2.

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including Taxes under Code Sec. 59A), custom
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, minimum, estimated, or other Tax or governmental charge of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

“Tax Return” means any return, declaration, report, claim or refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Units” has the meaning set forth in Recital A.

12.2 Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable Law (in which case the disclosing Party will use its
reasonable best efforts to notify the other Party prior to making the necessary
disclosure).

12.3 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties, and their respective successors
and permitted assigns.

12.4 Entire Agreement. This Agreement and the agreements explicitly referred to
herein are the exclusive statement of the agreement among the Parties concerning
the subject matter hereof. All negotiations, disclosures, discussions and
investigations relating to the subject matter of this Agreement are merged into
this Agreement, and there are no representations, warranties, covenants,
understandings, or agreements, oral or otherwise, relating to the subject matter
of this Agreement, other than those included herein or in the agreements and
documents referred to in this Agreement.

12.5 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Party. Notwithstanding the foregoing, Buyer may collaterally assign its
rights with respect to this Agreement and the transactions contemplated herein
to its lender(s) if required to do so by same.

12.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

12.7 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way, the meaning or interpretation
of this Agreement.

 

26.



--------------------------------------------------------------------------------

12.8 Notices. All notices, waivers, demands, approvals, consents and other
communications hereunder (each, a “Notice”) shall be in writing and shall be
deemed to have been duly given if signed by the respective Person giving such
Notice (in the case of any corporation the signature shall be by an authorized
officer thereof) on the first business day following receipt of hand delivery,
certified or registered mail (return receipt requested), or telecopy
transmission and provided that the original copy thereof also is sent by
certified or registered mail with confirmation of transmission, or the next
business day after deposit with a nationally recognized overnight delivery
service, addressed as follows:

 

If to Buyer, to:

   Agrex, Inc.       13220 Metcalf, Suite 250       Overland Park, Kansas 66213
      Attention: Kisho (“Shawn”) Tsuruta       Telecopy: 913-851-6290   

With a copy to:

   Calfee, Halter & Griswold LLP       800 McDonald Investment Center, Suite
1400       Cleveland, Ohio 44114       Attention: Peter J. Comodeca, Esq.      
Telecopy: 216-241-0816   

If to Seller, to:

   FCStone Group, Inc.       2829 Westown Parkway, Suite 100       West Des
Moines, Iowa 50266       Attention: Paul G Anderson       Telecopy: 515-
223-7424   

with a copy to:

   Dickinson, Mackaman, Tyler & Hagan, PC       699 Walnut Street, Ste 1600   
   Des Moines, Iowa 50309       Attention: Richard A. Malm       Telecopy:
515-246-4550   

12.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware exclusive of the conflict of
law principles thereof.

12.10 Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time prior to Closing. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing, make
reference to this Agreement and be signed by all of the Parties. No waiver by
any Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

12.11 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

27.



--------------------------------------------------------------------------------

12.12 Expenses. Except to the extent otherwise specifically provided herein,
Buyer will be responsible for its fees and expenses incurred in connection with
its efforts to consummate the transactions contemplated hereby, and Seller will
be responsible for its fees and expenses incurred in connection with its efforts
to consummate the transactions contemplated hereby.

12.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or Law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires. The word “including” shall
mean including without limitation.

12.14 Pronouns. The use of a particular pronoun herein shall not be restrictive
as to gender or number but shall be interpreted in all cases as the context may
require.

12.15 Time Periods. Any action required hereunder to be taken within a certain
number of days shall be taken within that number of calendar days; provided,
however, that if the last day for taking such action falls on a weekend or a
holiday, the period during which such action may be taken shall be automatically
extended to the next business day.

12.16 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

28.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

AGREX INC.

 

By:

 

/s/ Shinsuke Tokue

 

Its:

 

President & CEO

  (“Buyer”)  

FCSTONE GROUP, INC.

 

By:

 

/s/ Paul G. Anderson

 

Its:

 

President & CEO

  (“Seller”)  

 

29.